September 1, 2011 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission treet, N.E. Mail Stop 6010 Washington, D.C.20549 RE:Old Republic International Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-10607 Dear Mr. Rosenberg: We have received your letter of August 23, 2011 and acknowledge your request that we respond within ten (10) business days to the inquiries and directions cited in the letter. Unfortunately, the pressure of managing our business does not enable us to attend to a response as quickly as required by the Commission.Accordingly, we ask for your forbearance and allow us an additional ten to 15 business days to comply.This additional time should be sufficient for us to address fully the Commission’s comments. Sincerely, /s/ Karl W. Mueller Karl W. Mueller Senior Vice President and Chief Financial Officer cc:James Peklenk, Staff Accountant, SEC Lisa Vanjoske, Assistant Chief Accountant, SEC A. C. Zucaro, Chairman and Chief Executive Officer, ORI Chris Nard, President, ORI
